Citation Nr: 1516961	
Decision Date: 04/21/15    Archive Date: 04/24/15

DOCKET NO.  10-45 213	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial rating higher than 10 percent for lumbosacral spine degenerative arthritis, status post discectomy L5-S1 with scar (back disability); and higher than 20 percent as of October 23, 2012.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Bridgid D. Houbeck, Counsel


INTRODUCTION

The Veteran served on active duty from April 1989 to September 2009.

This matter has come before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision of the Winston-Salem, North Carolina, Department of Veterans Affairs (VA) Regional Office (RO), which, in relevant part, granted service connection for back disability assigning a 10 percent rating effective October 1, 2009.

In a September 2013 rating decision, the Veteran's rating for back disability was increased to 20 percent, effective October 23, 2012, and he was awarded service connection for right lower extremity radiculopathy with an evaluation of 20 percent effective October 23, 2012.  This resulted in a staged initial rating.  See Fenderson v. West, 12 Vet App 119, 125-26 (1999).  Inasmuch as a higher rating is available for this service-connected condition than that assigned in the September 2013 rating decision, and as a claimant is presumed to be seeking the maximum available benefit for a given disability, the claim for a higher rating as reflected on the title page remains viable on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

The issue of an earlier effective date for the grant of a separate 20 percent rating for right lower extremity radiculopathy has been raised by the record at the November 2014 hearing, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).


FINDINGS OF FACT

1.  Prior to February 22, 2012, the Veteran's back disability was characterized by pain, muscle spasms, limitation of flexion to no less than 70 degrees, radiculopathy of the right lower extremity, and a well-healed scar.

2.  As of February 22, 2012, the Veteran's range of motion was additionally limited to no more than 40 degrees of forward flexion, but no ankylosis was found.

3.  Throughout the appeals period, the record shows moderate radiculopathy of the right lower extremity.


CONCLUSIONS OF LAW

1.  Prior to February 22, 2012, the criteria for a rating higher than 10 percent for lumbosacral spine degenerative arthritis, status post discectomy L5-S1 with scar have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.71a, Diagnostic Code (DC) 5242 (2014).

2.  From February 22, 2012, to October 23, 2012, the criteria for a 20 percent rating, but not more, for lumbosacral spine degenerative arthritis, status post discectomy L5-S1 with scar have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.71a, Diagnostic Code (DC) 5242 (2014).

3.  As of October 23, 2012, the criteria for a rating higher than 20 percent for lumbosacral spine degenerative arthritis, status post discectomy L5-S1 with scar have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.71a, Diagnostic Code (DC) 5242 (2014).

4.  A separate 20 percent rating for right lower extremity radiculopathy is warranted from October 1, 2009, to October 23, 2012.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.124a, Diagnostic Code (DC) 8520 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record that is necessary to substantiate the claim; that VA will seek to provide; and that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Additionally, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).

The Veteran's claim arises from an appeal of the initial evaluation following the grant of service connection.  Once service connection is granted the claim is substantiated, and additional notice is not required as any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed under VCAA.

Next, VA has a duty to assist the Veteran in the development of the claim, which includes assisting in the procurement of service treatment records and pertinent treatment records and, when necessary, providing an examination.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment records, as well as post-service reports of VA and private treatment and examination.  Moreover, his statements in support of the claim are of record.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Analysis

As noted in the introduction, the Veteran is currently in receipt of a staged initial rating for his back disability.  The current staging seems to be based on the miscategorization of the Veteran's representative's October 23, 2012, submission as a new claim for an increased rating instead of as additional evidence submitted in support of the pending initial rating claim.  While generally agreeing with the two stages, the Board finds that the date of this staged increase should be earlier, as explained below.

Disabilities of the spine, including degenerative arthritis (Diagnostic Code 5242), are rated under the General Rating Formula for Diseases and Injuries of the Spine with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  38 C.F.R. § 4.71a.

Where the question for consideration is the propriety of the initial rating assigned, evaluation of the medical evidence since the effective date of the grant of service connection, and consideration of the appropriateness of "staged rating" (i.e., assignment of different ratings for distinct periods of time, based on the facts found) is required.  Fenderson v. West, 12 Vet App 119, 125-26 (1999).

The General Rating Formula for Diseases and Injuries of the Spine provides a 10 percent disability rating for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  38 C.F.R. § 4.71a, DC 5242.  A 20 percent disability rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Id.  A 40 percent disability rating is assigned for, forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  Id.  A 50 percent disability rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  Id.  A 100 percent disability rating is assigned for unfavorable ankylosis of entire spine.  Id.

Normal ranges of motion of the thoracolumbar spine are flexion from 0 degrees to 90 degrees, extension from 0 degrees to 30 degrees, lateral flexion 0 degrees to 30 degrees bilaterally, and lateral rotation from 0 degrees to 30 degrees bilaterally.  38 C.F.R. § 4.71, Plate V; see also 38 C.F.R. § 4.71, General Rating Formula for Diseases and Injuries of the Spine, Note 2.

For disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45, pertaining to functional impairment.  The United States Court of Appeals for Veterans Claims (Court) has instructed that in applying these regulations VA should obtain examinations in which the examiner determines whether the disability is manifested by weakened movement, excess fatigability, incoordination, or pain.  Such inquiry is not to be limited to muscles or nerves.  These determinations are, if feasible, to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, flare-ups, or pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Mitchell v. Shinseki, 25 Vet. App. 32 (2011); Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59.

Throughout the appeals period, the Veteran's back disability has been characterized by pain that radiates down his right leg.  He was treated with pain medication and injections.  He also had a well-healed scar.  See VA treatment records.

In August 2009, the Veteran underwent a VA examination in conjunction with this claim.  At that time, he reported significant lower back pain that radiates down right leg.  He had had no incapacitation within the last 12 months.  Physical exam showed normal posture and gait.  He did not require an assistive device for ambulation.  There was no radiating pain on movement, muscle spasm, tenderness, guarding, or weakness.  His muscle tone and musculature were normal without atrophy or ankylosis.  His range of motion was forward flexion to 90 degrees with pain beginning at 30 degrees; extension to 30 degrees with pain beginning at 10 degrees; lateral flexion to 30 degrees, bilaterally; and lateral rotation to 30 degrees, bilaterally.  Repetitive range of motion testing was possible with additional limitation due to pain.  There was no additional limitation of motion due to fatigue, weakness, lack of endurance, or incoordination.  His head position was normal.  Symmetry of spinal motion and curvature of the spine were within normal limits.  There was no sensory deficit or motor weakness.  His reflexes were normal.  The Veteran did not have intervertebral disc syndrome (IVDS).  X-rays showed degenerative arthritic changes of the lumbar spine.

A June 2010 record notes tingling in the bilateral lower extremities.

A September 2010 private treatment record shows that the Veteran denied bladder or bowel incontinence.  Sensation and deep tendon reflexes were within normal limits.

An October 2010 private doctor's letter noted a recent increase in pain.  The Veteran was having muscle spasms.

A November 2010 private treatment record shows normal spine alignment.

A February 2011 private treatment record shows diagnoses of muscle spasm, lumbar discopathy/Herniated Nucleus Pulposus, lumbar facet arthropathy, and sacroiliac/sacrum dysfunction.

At his March 2011 RO hearing, the Veteran testified that his back disability had increased in severity.  He experienced a constant 7-8/10 level of pain with some increases to 10/10.  He had limitation of motion.  As a result, he was unable to help care for his new baby and had difficulty at work.

A March 2011 private doctor's letter noted limitation of motion.  Specifically, his forward flexion was limited to 70 degrees with pain; his extension was limited to less than 20 degrees; and his lateral flexion was limited to 18 degrees bilaterally.

The Veteran underwent functional capacity evaluations for his employer in May 2010 and February 2012.  These evaluations were based on all of his physical impairments, including his back disability.  In May 2010, he was found capable of a maximum physical demand category of  light work.  On February 22, 2012, he was found capable of a maximum physical demand category of sedentary, meaning that he could exert up to 10lbs of force occasionally, but only a negligible amount frequently and constantly.  His areas of pain included back, right hip, right lower extremity.  He had a slight limp.  He maintained persistent postural guarding with frequent to occasional shifting and changes of position throughout testing from sitting to standing with reports of disruption of pain symptoms.

The Veteran underwent another VA examination in August 2013.  At that time, he reported pain that ran down his right leg and had not improved after surgery.  He described a chronic aching pain in the center of his back that radiated down his hip into back of his knee.  For this, he took narcotics and used a back brace and muscle relaxants.  He stated that he has pain in his back every day and it limits his ability to play with his children.  He reported no flare ups.  Range of motion testing found forward flexion to 40 degrees with objective evidence of painful motion at 10 degrees; extension to 10 degrees with objective evidence of painful motion throughout; lateral flexion to 15 degrees with objective evidence of painful motion at 5 degrees bilaterally; and lateral rotation to 15 degrees with objective evidence of painful motion at 5 degrees bilaterally.  Repetitive use testing did not result in additional limitation of motion.  The Veteran had functional loss of his back in that he had less movement than normal, weakened movement, and pain on movement.
The Veteran had localized tenderness or pain to palpation over spinous process and right paraspinal muscles of the lower lumbar spine.  Guarding and/or muscle spasm was present, but do not result in abnormal gait or spinal contour.  There was some loss of muscle strength (4/5) in all ranges of lower extremity motion except left ankle plantar flexion with has normal strength.  The Veteran did not have muscle atrophy.  Deep tendon reflexes were absent for the knees and ankles.  His left lower extremity had normal sensory exam results, but his right lower extremity had decreased sensation at all teste points.  The examiner found moderate right radiculopathy involving the sciatic nerve, which resulted in moderate degrees of constant pain, intermittent pain, paresthesias and/or dysesthesias, and numbness.  The Veteran had no other signs or symptoms of radiculopathy and no other neurologic abnormalities or findings related to a thoracolumbar spine (back) condition.  The Veteran did not have intervertebral disc syndrome (IVDS).  He used a back brace constantly as a normal mode of locomotion.  He had an associated scar, but it was not painful or unstable, and did not affect an area greater than 39 square cm (6 square inches).  The Veteran had no other pertinent physical findings, complications, conditions, signs or symptoms.  The examiner found that this disability impacted the Veteran's ability to work.  He worked a flight captain and did ground work.  He stated that he could not use ladders or perform deep bending at work because of pain.  He also stated he had pain with heavy lifting.  He called in sick to work about five times within the last 12 months because of his back pain.  The examiner found that it was impossible to state, without undue speculation, whether pain, weakness, fatigability, or incoordination could significantly limit functional ability during flare ups, or when the joint is used repeatedly over a period of time.

Based on the above, the Veteran's back disability was characterized by pain, limitation of motion, and intermittent muscle spasms that did not result in abnormal gait or abnormal spinal contour throughout the appeals period.  Prior to February 22, 2012, this limitation of motion included limitation of flexion to no less than 70 degrees.  This is consistent with the current 10 percent rating.  See 38 C.F.R. § 4.71a, DC 5242.  The next higher rating of 20 percent requires forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Id.  None of these symptoms are present here.  Indeed, the March 2011 record that shows the most limitation of motion still shows a range of motion greater than that contemplated by the criteria for a 20 percent rating.  The record shows no evidence of abnormal spinal contour or abnormal gait related to his muscle spasms.  Thus, the Veteran has not met the criteria for a rating higher than 10 percent for lumbosacral spine degenerative arthritis, status post discectomy L5-S1 with scar prior to February 22, 2012.

The February 22, 2012, functional capacity evaluation showed a decrease in the Veteran's maximum physical demand capabilities, but failed to quantify it within the rating criteria.  Thereafter, the August 2013 VA examination quantified this decrease.  Specifically, the Veteran's range of motion decreased to forward flexion of 40 degrees, which is sufficient to warrant a 20 percent rating as of February 22, 2012.  In that regard, the rating for lumbosacral spine degenerative arthritis, status post discectomy L5-S1 with scar is increased from February 22, 2012, to October 23, 2012.

As of February 22, 2012, however, the record does not show any symptoms of lumbosacral spine degenerative arthritis, status post discectomy L5-S1 with scar that would warrant a rating higher than 20 percent.  In order to warrant a higher rating, the Veteran's back disability must be characterized by limitation of forward flexion to 30 degrees or less or ankylosis.  See 38 C.F.R. § 4.371a, DC 5242.  Again, the Veteran's limitation of forward flexion has not been found to be less than 40 degrees and there are no reports of ankylosis.  Thus, the Veteran has not met the criteria for a rating higher than 20 percent for lumbosacral spine degenerative arthritis, status post discectomy L5-S1 with scar as of February 22, 2012.

The Board has also considered whether separate compensation is warranted for neurological symptoms.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note 1.  Despite the June 2010 complaint of tingling on the bilateral lower extremities, the medical evidence specifically found evidence of  radiculopathy only in the right lower extremity.  The record shows the Veteran's continued complaints of pain radiating down his right lower extremity.  The August 2013 examiner finally specified that the nerve involved was the sciatic nerve and found a moderate degree of radiculopathy.  As a result, the Veteran was awarded a separate 20 percent rating under Diagnostic Code 8520 in the September 2013.  As noted above, however, this rating decision mistakenly treated the October 2012 submission as a new claim instead of as a continuation of the Veteran's existing appeal.  As such, the Board is awarding this separate rating for the entirety of the appeals period.  The record contains no evidence of moderately severe partial paralysis of the sciatic nerve or muscle atrophy as required for a higher rating than the current 20 percent.  Moreover, the Veteran did not appeal the September 2013 rating, despite having the opportunity.  Thus the Board will not disturb the 20 percent rating, but rather is granting that rating for the earlier period from October 1, 2009, to October 23, 2012.  

The objective medical evidence does not include a diagnosis of left lower extremity radiculopathy or any bladder or bowel dysfunction.  As no other neurologic abnormalities have been associated with the Veteran's low back disability, separate ratings for such are not warranted.  See 38 C.F.R. § 4.71a, Note (1).

The Veteran was service connected for an associated scar in the January 2010 rating decision and assigned a noncompensable (0 percent) rating.  The Veteran did not appeal that rating.  Moreover, there is no indication that this scar is painful, unstable, or large (more than six square inches), as required for a separate compensable rating.  See 38 C.F.R. § 4.118, DC's 7801, 7802, 7804, 7805.

The Board must also determine whether the schedular evaluation is inadequate, thus requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1).

Consideration for an extra-schedular evaluation is warranted when a service-connected disability presents an exceptional or unusual disability picture, meaning that the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment or frequent periods of hospitalization.  Id. at 115-116.  If either of those elements is satisfied, then the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.

In this case, the schedular evaluation is not inadequate.  An evaluation in excess of that assigned is provided for certain manifestations of the service-connected disability, such as ankylosis, but the medical evidence reflects that those manifestations are not present in this case.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's disorder.  As the rating schedule is adequate to evaluate the disabilities, referral for extraschedular consideration is not in order.

Finally, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected symptoms that have not been attributed to a specific service-connected disability.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.



ORDER

Prior to February 22, 2012, a rating higher than 10 percent for lumbosacral spine degenerative arthritis, status post discectomy L5-S1 with scar is denied.

From February 22, 2012, to October 23, 2012, an increased rating of 20 percent is granted.

As of October 23, 2012, a rating higher than 20 percent for lumbosacral spine degenerative arthritis, status post discectomy L5-S1 with scar is denied.

A separate 20 percent rating for right lower extremity radiculopathy from October 1, 2009, to October 23, 2012, is granted.




____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


